EXHIBIT 10.63
AMENDMENT NO. 1 TO SERIES 2008-1
NOTE PURCHASE AGREEMENT
               AMENDMENT NO. 1 TO SERIES 2008-1 NOTE PURCHASE AGREEMENT, dated
as of September 15, 2008 (this “Amendment”), between TAL Advantage II LLC, a
limited liability company organized under the laws of Delaware, as Issuer (the
“Issuer”) and Fortis Capital Corp., ING Bank N.V. and Bayersiche Hypo -und
Vereinsbank AG (each a “Purchaser”, and collectively, the “Purchasers”), and
each Purchaser’s respective deal agent (the “Deal Agents”);
               WHEREAS, the Issuer, Fortis Capital Corp. (as initial Purchaser),
noteholders from time to time a party thereto and other financial institutions
from time to time a party thereto are parties to the Note Purchase Agreement,
dated as of March 27, 2008, as amended, modified or supplemented from time to
time in accordance with its terms (the “Note Purchase Agreement”), providing
among other things, for the delivery of the Notes and the increase or decrease
of the actual outstanding balance from time to time in accordance with the terms
therein and in accordance with the Series 2008-1 Series Supplement, dated as of
March 27, 2008 (as amended, modified or supplemented from time to time) (the
“Series 2008-1 Supplement”) and in accordance with the Indenture, dated as of
March 27, 2008 (as amended, modified or supplemented from time to time) (the
“Indenture”);
               WHEREAS, pursuant to Section 8.1 of the Note Purchase Agreement
and subject to certain conditions stated therein, the Issuer, the Purchasers,
the Deal Agents and the Control Party for Series 2008-1 may amend the Note
Purchase Agreement; and
               WHEREAS, the Issuer, the Purchasers, the Deal Agents and the
Control Party for Series 2008-1 desire to amend the Note Purchase Agreement in
accordance with the terms and conditions set forth below;
               NOW THEREFORE, in consideration of the foregoing premises, the
parties mutually agree and consent as follows:
ARTICLE I
Definitions
     SECTION 1.1. Defined Terms. Terms for which meanings are provided in the
Note Purchase Agreement are, unless otherwise defined herein or the context
otherwise requires, used in this Amendment with such meanings.

 



--------------------------------------------------------------------------------



 



ARTICLE II
Amendment to the Note Purchase Agreement
     SECTION 2.1. Subject to the satisfaction of the conditions specified in
Article III below and effective as of the Amendment Effective Date (as defined
herein), the Note Purchase Agreement shall be amended as follows:
     (a) Amendment to Section 2.3. Increase/Reduction of the Series 2008-1 Note
Existing Commitment. Paragraph (b) of Section 2.3 is hereby amended by deleting
the first sentence of paragraph (b) in its entirety and replacing it with the
following:
“The Issuer may, by means of a letter delivered to Administrative Agent and the
Indenture Trustee on not more than five (5) occasions prior to the Conversion
Date, request that the aggregate Series 2008-1 Note Existing Commitments be
increased by an aggregate amount not to exceed Two Hundred Seventy Five Million
Dollars ($275,000,000), by (a) increasing the commitment of one or more then
existing Series 2008-1 Noteholders that have agreed to such increase and/or
(b) by issuing additional Series 2008-1 Notes to add one or more commercial
banks, finance companies or other Persons acceptable to the Issuer (each an
“Additional Series 2008-1 Noteholder”) with a Series 2008-1 Note Existing
Commitment in an amount agreed to by any such Additional Series 2008-1
Noteholder.”
ARTICLE III
Condition Precedent
     SECTION 3.1. This Amendment shall become effective as of the date on which
this Amendment is executed and delivered by the parties hereto (the “Amendment
Effective Date”).
     (a)     .
ARTICLE IV
Miscellaneous
     SECTION 4.1. Successors and Assigns. The terms and conditions of this
Amendment shall inure to the benefit of and be binding upon the successors and
permitted assigns of the parties hereto.

2



--------------------------------------------------------------------------------



 



     SECTION 4.2. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW BUT OTHERWISE WITHOUT
GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW, AND THE RIGHTS, OBLIGATIONS
AND REMEDIES OF THE PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.
     SECTION 4.3. Severability Clause. In case any provision in this Amendment
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby and such provision shall be ineffective only to the extent of
such invalidity, illegality or unenforceability.
     SECTION 4.4. Ratification of Note Purchase Agreement; Amendment Part of
Note Purchase Agreement. Except as expressly amended hereby, the Note Purchase
Agreement is in all respects ratified and confirmed and all the terms,
conditions and provisions thereof shall remain in full force and effect. This
Amendment shall form a part of the Note Purchase Agreement for all purposes, and
every Noteholder of Notes heretofore or hereafter authenticated and delivered
shall be bound hereby.
     SECTION 4.5. Counterparts. The parties hereto may sign one or more copies
of this Amendment in counterparts, all of which together shall constitute one
and the same agreement.
     SECTION 4.6. Headings. The headings of the Articles and the Sections in
this Amendment are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions hereof.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed as of the date first above written.

                  TAL ADVANTAGE II LLC, as Issuer,    
 
           
 
  By:   TAL International Container Corporation,    
 
      its Manager    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Amendment No. 1 to
Series 2008-1 Note Purchase Agreement

S-1



--------------------------------------------------------------------------------



 



Agreed to and Acknowledged by, as of the date first above written:

          FORTIS CAPITAL CORP.,          as Purchaser and Deal Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        ING BANK N.V.,          as Purchaser and Deal Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    
 
        BAYERISCHE HYPO -UND VEREINSBANK AG,          as Purchaser and Deal
Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

Amendment No. 1 to
Series 2008-1 Note Purchase Agreement

S-2